53159: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-04160: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 53159


Short Caption:FLOWERS (NORMAN) VS. STATE C/W 55759Court:Supreme Court


Consolidated:53159*, 55759Related Case(s):55759, 68140, 68140-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C228755Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:06/11/2019 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:06/11/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantNorman Harold Flowers, IIIClark W. Patrick
							(Special Public Defender)
						Randall H. Pike
							(Special Public Defender)
						David M. Schieck
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


AppellantNorman Keith FlowersCourtney B. Kirschner
							(Former)
						
							(Federal Public Defender/Las Vegas)
						Clark W. Patrick
							(Special Public Defender)
						Randall H. Pike
							(Special Public Defender)
						David M. Schieck
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaNancy A. Becker
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Charles W. Thoman
							(Clark County District Attorney)
						Pamela C. Weckerly
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/27/2009Filing Fee Filing Fee Waived.


01/27/2009Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)09-02292




02/11/2009Docketing StatementFiled Docketing Statement.09-03653




02/11/2009Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/12/08 (Renee Vincent), 1/29/09 (Kristen Lunkwitz).09-03656




02/17/2009TranscriptFiled Notice from Court Reporter. Renee Vincent stating that the requested transcripts were delivered.  Dates of transcripts: 11/12/08.09-04116




02/23/2009Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Amended Notice of Appeal for NORMAN FLOWERS, Defendant09-04691




02/25/2009TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts:  01/29/09.09-04880




05/21/2009MotionFiled Motion to Extend Time.09-12644




05/22/2009Order/ProceduralFiled Order. Granting Motion.  Opening Brief and Appendix due:  August 25, 2009.09-12905




08/24/2009MotionFiled Motion to Extend Time. Second Motion for Extension of Time to File Opening Brief.09-20573




09/14/2009Order/ProceduralFiled Order. Granting Motion.  Opening Brief and Appendix due:  October 9, 2009.09-22207




10/09/2009MotionFiled Motion to Extend Time. Third Motion for Extension of Time to File Opening Brief. (60) days.09-24759




10/26/2009Order/ProceduralFiled Order Extending Time. Appellant shall have until December 9, 2009, to file and serve the opening brief and appendix.  Any additional extensions will be granted only on showing of extreme and unforeseeable circumstances.  Counsel's caseload will not be deemed such a circumstance.09-26082




12/09/2009MotionFiled Motion to Extend Time. (10) days.09-29798




12/11/2009Order/ProceduralFiled Order. Granting Motion.  Opening Brief and Appendix due:  December 19, 2009.09-29993




12/18/2009Notice/IncomingFiled Proof of Service. Appendix Volumes 1-3.09-30722




12/21/2009MotionFiled Motion for Excess Pages. Opening Brief.  (39) pages.09-30859




12/21/2009Notice/OutgoingFiled Notice Motion/Stipulation Approved. The motion for excess pages is approved.  39 pages granted.09-30861




12/21/2009BriefFiled Opening Brief. 09-30862




12/22/2009AppendixFiled Appendix to Opening Brief. Volumes 1-3.09-30958




01/20/2010MotionFiled Motion to Extend Time. (30) days.10-01635




01/20/2010Notice/OutgoingFiled Notice Motion/Stipulation Approved. Answering Brief due date:  February 19, 2010.10-01637




01/21/2010MotionFiled Response to Motion. Notice Concerning Font Size.10-01729




02/19/2010MotionFiled Motion for Excess Pages. Motion for Leave to File 38 Page Answering Brief.10-04609




02/19/2010Notice/OutgoingFiled Notice Motion/Stipulation Approved. The motion for excess pages is approved.  38 pages granted.10-04610




02/19/2010BriefFiled Answering Brief. 10-04613




03/17/2010MotionFiled Motion to Extend Time. (45) days.10-06997




03/18/2010Order/ProceduralFiled Order. Granting Motion.  Reply Brief due:  May 3, 2010.10-07182




04/19/2010MotionFiled Motion to Consolidate. Motion to Consolidate Appeals for Decision and Use of the Appendix.  Nos. 55759/53159.10-10177




05/03/2010BriefFiled Reply Brief.10-11337




05/21/2010Order/ProceduralFiled Order. Granting Motion.  We grant appellant's unopposed motion to consolidate these appeals for purposes of disposition only.  When briefing the appeal in Docket No. 55759, the parties may cite to the appendices filed in Docket No. 53159.  Any additional documents necessary for the appeal in Docket No. 55759 that have not been included in the appendices filed in Docket No. 53159 must be provided in a supplemental appendix filed in Docket No. 55759.  Nos. 53159/55759.10-13282




07/01/2010BriefFiled Answering Brief. Nos. 53159/55759. (10-17160)


08/02/2010BriefFiled Reply Brief. Nos. 53159/55759.  (10-19857)


01/06/2011Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for February 15, 2011 at 1:30 p.m. for 30 minutes before the Northern Nevada Panel at the Regional Justice Center in Las Vegas. Nos. 53159/55759. NNP11-MC/MG/KP11-00593




02/01/2011Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 53159/55759.11-03217




02/02/2011Notice/OutgoingIssued Corrected Oral Argument Reminder Notice. Nos. 53159/55759.11-03261




02/08/2011Letter/IncomingFiled Letter.  Flowers Rule 28J.  Nos. 53159/55759.11-04001




02/15/2011Case Status UpdateOral argument held this day. Case submitted for decision to the Northern Nevada Panel.  NNP11-MC/MG/KP


06/13/2011MotionFiled Motion to Voluntarily Dismiss Appeals.  Nos. 53159/55759.11-17607




06/15/2011Order/ProceduralFiled Order. We will take no action on the motion or these appeals at this time. Appellant shall file a written report with the clerk of this court on or before July 21, 2011, regarding the status of the proceedings and sentencing in district court case no. C216032. Nos. 53159/5575911-17842




07/19/2011Notice/IncomingFiled Notice Regarding Status of Sentencing. Nos. 53159/55759.11-21707




08/01/2011Notice/IncomingFiled Notice Regarding Status of Sentencing.  Nos. 53159/55759.11-22978




08/18/2011Notice/IncomingFiled Notice Regarding Status of Sentencing. Nos. 53159/55759.11-25146




09/28/2011Order/DispositionalFiled Order Dismissing Appeals.  "ORDER these appeals DISMISSED."  Nos. 53159/55759.  Case Closed/No Remittitur Issued.11-29581




04/18/2018MotionFiled Appellant's Motion to Reinstate Appeals. Nos. 53159/55759.18-14864




04/18/2018AppendixFiled Appellant's Appendix to Motion to Reinstate Appeals Volume I of III. Nos. 53159/55759.18-14865




04/18/2018AppendixFiled Appellant's Appendix to Motion to Reinstate Appeals Volume III of III. Nos. 53159/55759.18-14866




04/18/2018AppendixFiled Appellant's Appendix to Motion to Reinstate Appeals Volume II of III. Nos. 53159/55759.18-14867




04/25/2018MotionFiled State's Opposition to Flower's Motion to Reinstate Appeals 53159 and 55759.  Nos. 53159/55759.18-15835




05/11/2018Notice/IncomingFiled Notice of Appearance (C.B. Kirschner as counsel for appellant Norman Keith Flowers.) Nos. 53159/55759.18-18156




05/11/2018MotionFiled Appellant's Motion for Extension of Time to File Reply to State's Opposition to Appellant's Motion to Reinstate Appeals. Nos. 53159/55759.18-18172




07/09/2018Order/ProceduralFiled Order Reinstating Appeal.  Under the very narrow circumstances presented here, we grant appellant's motion and hereby reinstate these appeals.  fn1[Appellant's motion for an extension of time to file a reply to the opposition is granted; the clerk of this court shall filed the reply provisionally received in this court on May 11, 2018.]  Nos. 53159/55759.18-25926




07/09/2018MotionFiled Reply to State's Opposition to Appellant's Motion to Reinstate Appeals.18-25927




08/16/2018Order/ProceduralFiled Order. Appellant is directed to refile the appendices in Case Nos. 53159 and 55759 within 30 days of the date of this order. Further, the parties shall inform this court within 30 days of the date of this order whether the briefs filed in Case Nos. 53159 and 55759 require amendment so that the citations in the briefs correspond to the newly-filed appendices. Nos. 53159/55759.18-31815




08/23/2018MotionFiled Appellant's Motion to Remand for Appointment of New Counsel. Nos. 53159/55759.18-33007




08/23/2018MotionFiled Federal Public Defender's Motion to Withdraw as Counsel for Appellant. Nos. 53159/55759.18-33008




08/24/2018Notice/IncomingFiled Notice of Withdrawal of Counsel (Special Public Defender's Office for Appellant). Nos. 53159/55759.18-33231




09/14/2018MotionFiled Appellant's Motion for Extension of Time to Refile Appendices.  Nos. 53159/55759.18-36001




09/20/2018Order/ProceduralFiled Order Denying Motion. The Special Public Defender has filed a motion to withdraw as counsel for appellant. The motion is denied without prejudice. The Special Public Defender shall have 20 days from the date of this order to comply with this court's August 16, 2018, order. Nos. 53159/55759.18-36800




09/27/2018Order/ProceduralFiled Order Regarding Motions.  The clerk shall remove C.B. Kirschner and the Office of the Federal Public Defender as counsel of record for appellant.  As appellant remains represented by the Special Public Defender, the motion to remand this appeal to the district court for the appointment of new counsel is denied.  Nos. 53159/55759.18-37767




10/09/2018MotionFiled Appellant's Motion for Extension of Time to Refile the Appendices in Volumes 1 through 3 (First Request).  Nos. 53159/55759.18-39657




10/29/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the appendix received on October 22, 2018. Appellant shall have 5 days from the date of this order to inform this court, in writing, whether the briefs filed in Case Nos. 53159 and 55759 require amendment so that the citations in the briefs correspond to the newly-filed appendices. Nos. 53159/55759.18-42382




10/29/2018AppendixFiled Appellants' Appendix Vol 1 of 3. Nos. 53159/55759.18-42383




10/29/2018AppendixFiled Appellant's Appendix Vol 2 of 3. Nos. 53159/55759.18-42384




10/29/2018AppendixFiled Appellant's Appendix Vol 3 of 3. Nos. 53159/55759.18-42385




10/31/2018MotionFiled Response to Order Dated October 29, 2018.  Nos. 53159/55759.18-42780




11/02/2018Case Status UpdateBriefing Completed/To Screening.  Nos. 53159/55759.


02/08/2019Order/ProceduralFiled Order Directing Supplemental Authorities.  Appellant shall have 14 days from the date of this order to file and serve supplemental authorities that support the arguments raised in his opening and reply briefs.  Respondent shall then have 14 days from the date when appellant's supplement authorities are filed to file and serve responding supplemental authorities in support of the arguments raised in its answering brief.  The parties' filings shall not exceed 15 pages or one-half the type-volume specified for an opening or answering brief in a noncapital case by NRAP 32(a)(7)(A)(ii).  No extensions of time will be permitted.  Nos. 53159/55759.  (SC)19-06090




02/19/2019BriefFiled Appellant's Supplemental Authorities.  Nos. 53159/55759.  (SC)19-07682




02/26/2019BriefFiled Respondent's Supplemental Authorities. Nos. 53159/55759. (SC)19-08709




04/29/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, June 11, 2019, at 10:00 a.m. for 30 minutes in Las Vegas. (SC)19-18712




05/29/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-23262




06/11/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before Northern Nevada Panel. KP/RP/EC (SC)


01/30/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Parraguirre/Cadish. Author: Pickering, C.J. Majority: Pickering/Parraguirre/Cadish. 136 Nev. Adv. Opn. No. 1. NNP19-KP/RP/EC Nos. 53159/55759.(SC)20-04160




02/24/2020RemittiturIssued Remittitur. (SC)20-07275




02/24/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/06/2020RemittiturFiled Remittitur. Received by District Court Clerk on February 28, 2020. (SC)20-07275





Combined Case View